PER CURIAM.
Carla M. O’Neill appeals an order denying in part her motion to correct illegal sentence imposed after she entered a plea of guilty to violation of probation. Based on the State’s concession, we reverse the order insofar as it denies the motion to correct illegal sentence and remand for further proceedings. See Harrison v. State, 523 So.2d 726, 727 (Fla. 3d DCA 1988), disapproved of on other grounds, Roberts v. State, 547 So.2d 129 (Fla.1989).
REVERSED and REMANDED.
ERVIN, DAVIS, and BENTON, JJ., concur.